1

2
                               UNITED STATES DISTRICT COURT
3
                                      DISTRICT OF NEVADA
4
                                                 ***
5

6     ROBERT FLUKER,                                    Case No. 3:17-cv-00299-MMD-CBC

7                                       Petitioner,                    ORDER
             v.
8
      ISIDRO BACA, et al.,
9
                                   Respondents.
10

11          Before the Court is Respondents’ Motion for Leave to File Exhibit Under Seal (ECF

12   No. 28). 1 No response was filed and the deadline for doing so has expired. For the

13   reasons discussed below, Respondents’ motion is denied without prejudice.

14          Respondents seek leave to file one document under seal: Petitioner’s Presentence

15   Investigation Report (PSI) dated August 9, 2011, Exhibit 6 to the Motion to Dismiss (ECF

16   No. 25). The Court denies the motion without prejudice because the exhibit containing

17   the PSI was not submitted for review. The Court cannot analyze the relevant factors

18   without reviewing the documents.

19          When requesting leave to file under seal, first, a party must file its underlying brief

20   or motion. Second, the party files its motion to seal on the public docket without the

21   confidential documents and “links” this motion to seal in CM/ECF to the underlying motion.

22
            1The  Court notes that the motion requests in camera review. Documents filed in
23   camera are not the same as documents filed under seal. A document filed in camera is
     not made part of the record, and the document is viewed only by the Court, not by other
24   parties or the public. LR IA 10-4. In camera review is disfavored and its application is
     generally confined to situations where the court resolves a dispute regarding an asserted
25   privilege. See, e.g., Nishika, Ltd. v. Fuji Photo Film Co., 181 F.R.D. 465, 467 (D. Nev.
     1998). Documents filed under seal, on the other hand, can be viewed by the Court and
26   other parties but not by the public, and the document is part of the record. LR IA 10-5.
     The Local Rules of Practice provide that the Court’s electronic files constitute its official
27   record. LR IC 1-1(e). With limited exceptions, counsel must electronically file all
     submissions to the Court through the CM/ECF system. This includes all exhibits, LR IA
28   10-3, LR IC 2-2, and sealed documents, LR IA 10-5, LR IC 4-1.
1    See LR IC 2-2(d). 2 For example, if a party asks to seal exhibits pertaining to a motion to

2    dismiss, the party would link the motion to seal in CM/ECF to the motion to dismiss it

3    previously filed. Third, the party files the confidential documents under seal in CM/ECF

4    as “Sealed Exhibit(s)” and links the sealed exhibit(s) to its motion to seal.

5           Counsel are responsible for informing themselves and instructing their staff

6    regarding the correct procedures for filing under seal. The parties are encouraged to

7    contact the CM/ECF Help Desk at (702) 464-5555 prior to filing should they have any

8    technical questions. For additional direction, the parties may also refer to the updated

9    procedures in CM/ECF Version 4.0 Enhancements and Changes, which is available on

10   the Court’s website.

11          It is therefore ordered that Respondents’ Motion for Leave to File Exhibit Under

12   Seal (ECF No. 28) is denied without prejudice.

13          DATED THIS 12th day of July 2019.

14

15                                                     MIRANDA M. DU
                                                       UNITED STATES DISTRICT JUDGE
16

17

18
19

20

21

22

23

24

25

26          2If the motion to seal itself contains confidential information, the moving party may
     file a redacted motion to seal on the public docket and an unredacted motion. However,
27   this practice is disfavored as litigants should attempt to meet their burden under
     Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172 (9th Cir. 2006), without specific
28   references to confidential information.
